PER CURIAM.
Motion for an appeal from a judgment of the Martin Circuit Court, Honorable W. D. Sparks, Judge.
Judgment was entered against the appellants for $1,050, of which $850 was for future rentals for the unexpired term of a lease and collectible at the rate of $25 per month. See Jordan v. Nickell, Ky., 253 S.W.2d 237. The correctness of the judgment is conceded, but the appellants seek its reversal with directions to the trial court to modify the judgment so that it will contain a provision that the appellants, as tenants, have the right of possession of the property. The record does not show that any issue on this point was made or any motion was offered to have the trial court adjudge the defendants the right of possession.
The motion for an appeal is overruled, and the judgment stands affirmed.